Under the circumstances we think that the order of Special Term awarding custody of the children to the father was not an abuse of discretion. We believe, however, that greater rights of visitation should be granted to the defendant mother including the right to have the children with her at times, especially between school terms and at Christmas time. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Order of modification, to the foregoing effect, to be settled on notice. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.